Title: To George Washington from Brigadier General Henry Knox, 17 July 1780
From: Knox, Henry
To: Washington, George


					
						Sir,
						Camp at Pracaness, 17 July 1780.
					
					In consequence of your Excellency’s directions to me of the 15th instant, To have the cannon and stores for the intended siege collected to the North river, I applied to the Quarter Master General for assistance to move the heavy park from Easton, and about two hundred tons of shot and shells from Hibernia, Mount Hope and Pompton furnaces. Enclosed are copies of my letter to him, and his answer on the subject.
					I cannot refrain from remarking, that if we are unable in the first instance to move so inconsiderable a quantity of stores as are specified, and which are vastly short of what must necessarily be transported by land, our imbecility does not augur much success in the very arduous enterprize we are about to undertake. I have the honor to be, with great respect, Your Excellency’s most obedt servant
					
						H. Knox.
					
				